‘ Case 2:19-cv-11289-LJM-PTM ECF No. 1 filed 05/03/19 PagelD.1 Page 1of11 } I

Uiteo S1anes L) isreict Cover

EC aAsizan Qigraicr OF MacihcAn

Case:2:19-cv-11289
TRemoore J. Visnen Judge: Michelson, Laurie J.
Pawnee, MJ: Morris, Patricia T.
\ Filed: 05-03-2019 At 02:52 PM
‘ PRIS VISNER V. GARZA ET AL

Bry Coury, Weta can Sriet Pouce a
Kernan Comic , NPC Boeush ke Fenwans CD IcCTION da Dislosae
Jwedts PAGetOl, So- Go Ott feuce Seatac ae
Pye av? ons Dies / ALASTUTE
Derén ote t Sie

Comeast for Damas for Viaanass OF Civic Kicurs

Qo. USC BS IABS, IAST Ano IASB. CPUsner Gorrawr

 

TNreedectot — Statement

OD MS aS Acton Fur Nene DAMES SUSTAIN By A Cinzen OF THE.
Usiicoa STATES AGAINST Pouce OCewers CK The Soave of Micricad
AND THe Country OF BA WHO UNL] DEerAwed Ana IMPRSCKKD ,
ASSAVLTGD Ano Haigssad ANS KoRBEO PLAnTit® Ar GunPanr Ave
AUAIst THE Pouce HOMINIST@ATERS ARNO Sipe Sdey OFFICERS AND for
Cyviuans RESPONSE fo@ THe Conducts OF THe DeferdAsrs Ayo for
Tere FRiwuce te Tame Corncerwe ACTION Avo TO fSSute Teore TRA Iva
AND Surewvision GF THE FAMANEL, OUTO IMPLGmeVT MEAN Wau PwC RES
TO Didrwane pAwless OFFICIAL CONDLCT, Ano Acris; THe cary of BAY
ROTH. EPPOHEL OF THE DEFENDANTS, WihCH 1S Sue> AS A PUCSON UPL
H2 UWS.C. BIASS, 195 AO TKK,

DP TWes Aetios tS Baowunr PUrsvavsy to AZ USC. SSS 1985, [ABS 11988
AnD The Aesr, Tour, Furth, C* E\GuTH Ano Tovercenn4 AmeanmevTs Te
The Constovtion OF The Unites Srenes,
(25 THE ARSpidtiod GE THIS Caer 1S PLOiC ATES ON DS USC. 5 & (3430s)
Awo (4S ANDO [s31,
@ Plans Fe Thecoete WISNER 1S A ResiPesy OF MicHiaiha, Ane Ar Ate
TUMGS RELEIANT Te THE ALLECATIONS OF THIS COMPLAINT LS A KES OWT
| OF Bey COUNT] AND A CITIZEN Cf THE Unites STATES,
Ar Bu Times Reivany HeeTo, DE Fewda nes CoPPceunc, Ro@usHnKo Ara Sve
DOG PapseCew2 ARG Piosavret Emeioeues GF Defeworwr Cawurd ANO TACT

— Peace Lo _F.

RR

 
Case 2:19-cv-11289-LJM-PTM ECF No.1 filed 05/03/19 PagelD.2 Page 2 of 11

West, ACTINN AS THE PeGNTS, SULIANTS, Cr Emacti£s, APaweo Gt
Elctres To Se TG FEotls CE SY Cow, Each Ace SUEP in THEIe
INOWwisunL Garacd FN IN THEIS OFCGAL CapneaTy.

GS) Ar Ai TneS RElevANT Howto, Defineany Bary Garza tors a Rice
CRRICEL Enpcics By TH Cow] GF Bad TO fleromm mies AS A
POUCE OFFICER | AT ALL TIMES QetewaANT, He WAS ACTING IN Such CAPAC
AS Tie AGENT, SetvANT AND EMPLOTeEe OF THe Défevoanr Coury oF BMY,
He iS Sues WOuhouauy AND in chs OFFicy AL CAPACITY,

© Ar AW Tes ReLevAnr Hear? , Deen omit RANDY SuHeAGue Us A MLICC
CHE ICEL Emecotio B4 The Camry of Bat To Fetot~s Dunes A A
PCE OFFicee, AT PUL Times REGMWT, He ins ReREG Iw Sica CAPR
AS THe AGENT, ScAWANT AAO EMPLMEE OF THe ‘DEFevO™ T CousTy oC OM.
HE 1S Sue vy AS wo OuAL CAPAC] ANON Ths OFFICIAL CALI.
AT ALL TIMES ReLevanr HeaeTO , DeEFewonsT™TRanseoar OFFICER OPE WHS
A goiice OFicEr EmPuHtes By THe Defeworst MicdicH Gas Smart force

4 Oedfoun DueTWes AS A Paice CAFICON, AT Rue Times PecesneT, He Was Acting
AGENT, SERVANT Ano EMPadee OF The OCFANOWT

5 SUED INOW AN Wi HIS OF Cine CARCITY.

 

IN Secu Capac ry AS THe
Micticw Stare Ruce, Te |

 

 

 

 

 

(H Ar Pic Tres Recerant HeneTe , Defewornir “Caves OfFicen DOE “brs
Emote 7 He Defemanr. Te FER FOR
Ponies AS A SAT Puc TMG Retevanr Hefner
Activa ww Svch CAPACITH Fo THE AAENT, Servant Avo Eariorice © ns Hier
DECENDANT _lHelsite 15 Sues WOWLovALLEY AES |
NosTer facGec Uns A fice

OREN CLRPAL V4 -

leotles Pel evAN T HeteTo, DEFENDANT 5

@ er pic Tees KeLewis ee eae MectiteyyN STATE POLICE Fo Pafoam Dune?
CFE Cet EMPcote> Ot Peeve Ste WAS ACTuc. IN Sucd sn

. Tong : “Times  <e
HS 8 Police CFFicer. AT Aue S ck The OeremanT GgCHCAN Si
AAs THe HGenT, Seas T Biv EAPLOTEE © Chen L Cheattt.

orice, SHE 1S Se lee CAeAC 74 Aso In Hen OFFIC
iwé, -

Go (Nw nee wor Ov Rune
(BAT ALE TES RECUANT HELE , DEFGUARNITS “When, LARSON OS ont The
AND WIRE ste Porice ChECatS ErActes By GrHen me UL TIMES
Cogwry of GP TO Perfoaw Dues As Mice CAAC ete 8 SetedANrS
Cetent, THET Wete ACTIats IN SHEN CAPRATT As HE Ma EACH
Gi NTH INDIVIDUAL CAPE” a eee | age Le
pt fe TIMES Cetevawr HERETO , DEFENOANTS ewe 4 orn Does’ Wetec FO
DEE ICES OT CAMLIAN AOWIN ESTUATENES CF HUCE EMD IN ONT ck
Bay THe SEBTE OR LOLAL MIMCIPALITIED OF FC Me MSP. IMEC OREN T
ot cam Dunes Ps Puce OFHCHLS OL CCAS , Ar Ate HHS A
1984 TA FELYOr Uv ur, crt Emo €€

etc. IN Sucn Capacity AB THe AGéNT) Sei. 6

€ foTher, Tefeveant MSP Oo . .

ty ees voiced Capacir Ayo iv THEse Obici CMPACIT A, ain

@e ‘ar Bic Tes PéGlaNr ttteTe , Deferoans "TOA Cultntns Ham ws cH ek
ApeOL ATED OK ELeCED Sherice /AOMIW STRAT of The Bay Couw mf SHEUHE

OKice CF THE OO ooONT cowr Of Rad -

Pace Z of 9,

 
Case 2:19-cv-11289-LJM-PTM ECF No.1 filed 05/03/19 PagelD.3 Page 3 of 11

5 SC, TR CUNNING HAA WAS THE CONNANANT, GEACER OF A NumséL
A THe Ses MAMES ice Awe Ws ReSPovity le Foe Tee TRA ey
SPELASIOG PrNO CONGUCT . He Ls Aisa QesPINaiaic By Law Fer CH FERC IC
THE RedutATIon Ss OF THE Bat Cow SAU TES GEECE AN for EnSute
eth} ~ Serato The 5 at The STATE Ck
Tuar Bat Caunry Pots Pecan CGEy The LiwW f oes Ac
MICHIGAN AIO CE THe UNITEO Sreves. AT fre ReevANT Tes, pe Fe wohit
IN Sete Capac fs The AceyT, Yavane, Awo EmAoree Cé Me at
aim OF BAY. RE io SU@ (NOIMDUALLY Ano w His Of CAe C Petes)
CBT Octcurawir Cougiry OF Birt Cites ACR “coenns') IS a Raneynd Cates
Uta Te SRE OE RSLS Oe Temas, eb
B® NumBer Ce THe NM*6O Awe {er Te eS Sy CHENCAL CORBETT
Vine Ono Jens Boe Wt Ate Suan IVb MOUNT Fito we i Conceal
(2 THe pERewO yr IicHiGaW STATE Anice Chee ti frie nee D1, F Aq
[Lb ad Aetna ey ree, . MES yt ,X) z
ait me MICHA 402. Ar Au TU Ap Git
LuttHie The $797 oe Le ano Yer 10 Be Namen OLfEWO9NTS, ergor whee
A Numa Ss me N Who Ace Sito IND, fio VACA Ait tt O CEC al CHAI UTES
c- Ave Sony Doe - v1 7 TAD
Gs Te nooNT Muwica Pat Geen aTiow’s Are CorPengniow> Nya 7
Vit 10 Be WANG Are SU AS FEESONS -
Ve) At Ale Times Petevant HiteTD Ano iv Au Tere ActiewS ASCO 3D TOM te
DeseroqwTS Wee Or Ale TIMES AeTive Unoed COLOL OF Lhw An futse
TO Tee AuTHeairt As FUUCE PrRSOUNEE +

Factuse ft LLEGATLONS

CF Ow 62 Apous Cctoten UL, 2017 DEFEUOANTS Raroes YANTIFFS Home
\N Paicon ina, MICHIGAN in Bay Conti USisea Betnces SF-le5 Pouce
Officers, Ano Stam ACTOS At Aer Bi Dan yader Cover OF Darenes.

MDEFenmrwss irenarary Praco PLAWTIFE IN Restarts CianoCufes)
Tenwo Plawirrs Bacic Ano immcorres TAKEN cut of ms Hemnd, tule
He rasa ONTIL TeWwerd6E To He Gay Cory JA.

GB Pawnee Pare 1) HANDOFFS Feen THe Tine THE DEFOUoANTS

| YWLAvVED ON THe Prawn €£ 's Prwee2zty UNTIL Suc Time He W445 FLICCS INT]
6 Ww Cet. Ar THs Bay Cowwr{ Ww,

Oo Afrer PLawmte WAS TAKEN TOUAIL, DEFEVOANTS Looiéo FLAW ET's Home,
Of tHe PloPety Storer Room The PLAWTIE’ AT SSVE bw THis COMPA NT
Ace THE STATE ISSudo MCHVAAN MEDICAL MAC HUANA PRcctas CALOS Avo
Panenr RECIOS Ano Fires Baoxcina To Me PU WTI. |

QD ALSO STOLEN Foon Me Purwneé Wind THe ety oF The PAUTIFES

Mucins fecrcenn PALA UANA PROGRAM CALOS LAS He PRavi core Fton ARREST
War ROLES ONLY (F THe PRAT Cmrecivur Presents Rom His o€ Het

Pant 2 of A

 

 

 
Case 2:19-cv-11289-LJM-PTM ECF No.1 filed 05/03/19 PagelD.4 Page 4of11

Peaisr@i TOT canon CAatD fn? VALI COREE ISSUED
Town ficatio Cara War Bens A PHO TOQRAP AIS Twace OF THE
PRimaty CALE . , '

@ At NO TIME ON THe PLATES PRELIM WAS THe PlaiuTFe ALLOW
Birt, Ftc OF Mavemen TT AfTEt THe DEFCNOANTS ATUNEO- |

@ Ar NOTME Wes The Piuinee AriceGo NOR OCF CLD Te CHPOG ywiTY
TO Stow THE Raise PACE OOM CE rs Any GORGIMENT 1550
TORT CAR GY NO2 AW GW Mee? Tsscem Micthens Meocat
PAcauAn® Proaram Caros,

63-Te Okfexpawr AOUICE, By Nor Aliadide THe Pawnee THe AGUTY
T PRoouce GLeinmenr 1Ssuc0 Poo TO Aro Goeuwmenr 158ue0
MCL CAas Ménicae MACIAGA PRoggams CARDS, THE RAieinn PORCE
INTENTIONALLY ROWE THe PLAWTIEF OF THE “ AQivLcoce Fam Aeesr "
Lew wW THe Micaicin Méoce Midituana Aer of 2008 By Oly, tHe
PLANNEE THE PRL Te PtoOuce Tem .

QW Dekeuoawt. Roig Muce Wete Taro By Pawnte Tdar flanges
PUEESSAD A VALID MICHIGAN MEDAL MARINA LACENSG AnD BuUTHOUZE
\N Me MeoicAL USE OF MALIHUAR Bur PLAWTIFE Was [4ud@eo By THE
DEFAWOANT POLICE ,

7T Aaunh Seem whi4 OSes tn THe COWES MiCHan MacaL

MATUUANA LACES AY The GUS OC The CAW, ALL O€ Me PLALWTIFFS

MEDICAL MATLRUANA PROgQan Canoes We SON Blom The FureTiFES Home

On COOKER il, Jol w THAT SAME Kano.

Qs) THE Flawnee’s Meacal MARI AUASA PCOCR™ CMOS WG Ver USE
On Bn Réeeier ot TABULATION OF THE [TEMS TAraN Feom Paruites
Tome GN Cer 1, 2601,

Game PAIN TIEES Mérrcen Mata Progam Cates whee Nivicn DEPEND
WW ANY POLICG RePOer ReLaTeo DH THe INVvéSTUCATION, Rar, Gizuce oc
PROSECUTION .

GD) dor Tasty , THE PICHitAS MELA MAG HOAWA PRoiRan CAO 5
TELONta TO DANIELS AUSTIN WER SOLER Filo PAAMELLG AUST
IN TRE SAmt RAAO Fy THE Same OCfEvonnss.

th DAN 6.ce AuSrin, Stcaeecant GRE of The Dawne€e, ALS) C6400 AT
THE COLO PINCONNING MICHIGAN Fame in Bay Couwry Axo ALL Her
MCHICAN MEOICAt MA HUALA PrombRam CALS Whe Sig tew By The Same
Pawn, DECIOANT POLICE Duck TAC SAME Ra,

Zravrere AUSTIN'S STON PICHcAn MO ICAL MACITIAW A PRCRRAH CA205
DO Nor ACI On AY ReCcier OR TABULATION Gin ANY fice
Kerns PRonnw To PLWH.

@ ON Px Wo. 207] PLASTUFF Luks RELGASEO Fon THE BAT Counrt Pa
ON P BR 160, O66. c¢ PIR Bono Wik No MAR HUANA a2 GONITLLED

__ SUGSSTANCE RESTRICTIONS -

Moe Lot 4

a

 
Case 2:19-cv-11289-LJM-PTM ECF No.1 filed 05/03/19 PagelD.5 Page 5of11

ah Gn DEM 7, 2017, Pawars Bean Ada eestr, PSsEssiniy 5
CULTIVATING , MANVEACTURING, Benn, Une, [NTN LY
PUSSESSINA 1» DEI VELIAE, TRANSIOUING FIND TRANSPORTER OF MPLitIVAMA
AS Pawnee Wis smu LicevSto 7 OC LAWIuUN YUNOE THE Midian
MencAL Man tUAN AcT, Mer BSS,2HIZ1 Er Seo.
GS) From ecemsur 7, Qo THaoven Ayausr Y, COS, Fawn re FRRNURAZ)
[Phi IW the Miacer USE OF MUA AS Dts By THe
Méricat MAR AS ACTS
& w Reuse 2ax flaumeres MiCHiGan Mtorar boqituawA Peoweram Recusraarn!
Exeired Ano AAwn ee PRO The STATE of Micdidan To ZenéW His Rede
iSmarion Ar Aso THe Same Tine.
D Te Pawnee Wis Issues A NG Micdicaw Monica MAG HUANA PROM
Cao At Same fur Betton MAH Awo duly Qory.
GS Danliiic AVSTIN'S Monica MALI YUAN PROGRAM CALS EXAM IN
QOle Uwe THE PLAWTIFES Ann TRO A Del) Peacven Mere Prcean
Gatos Ar The SAME THIN 201¥ AWO Rath Piceww New COAcement
Meoicen MARI HUA Pee arn CAD S Rietutin) jung : any IMA,
&) On Auausr %, ZOiS THE Ari. Defer onnurs Conrductéo The Same
Kein On The Apumtes fome fs Mey Wo OWE ID mowtHs
PRwr Gs Come VI, ZO,
O fics Pawnee Ys Wiskes Gee To deme By Defearnwe equsaer
OFMCEL” Avo HAS Been UIRUNAFULY Iwcneceeren Eylr Yule
WiThodr GL Bewh Bidwvin Te Present THe Gow Arice DEteoprs
Ws Ptauo New Micthcan Méoican MAZLHUAUA CARDS,
GD Rcain — Between SS5- lod ROUGE OFFICERS Anolon SPE ACTURS URgE USED.
Gd hams - PLAWNES Yisuers pro DANGLE AySTINS Michican Mlocae

eycituava PRocRI CALOS WE Geen BY THe 55-65 péfenowr
Lice,

OD Aaaw - Mictican Mbaicac MAHA PRogRAm Cans Slditw 6 THE
FULICE Ure Nor Ree Gu An Céléver OR TABUATION NO
feamowes in Any Ruice Reroer.

G4) AaPIN - Aawners “Pavicoue Foon Press” Promises IN THE Mictrcaw
Mbowe, ALAM ACT WIAs AMiTIOWwLY KeRQLD Fron RAwnee By
DETENONTS Ao PEFQOANT POUCE,

FECAL THE SOLES MEOcaL MAT AVA A CADS fiom Te Figs An?
Second RAIOS By Deferdanss Wate Niner DS0S56 Of Mevnandd (N
Px} ALGO Stacia AND SeUIUG WARRANT, TRWONON , Cicer O%

Pace S of A

 

 
Case 2:19-cv-11289-LJM-PTM ECF No.1 filed 05/03/19 PagelD.6 Page 6 of 11

ON PSUCE REPaCT , PLAN TVEL Las Not Agu To OSE THE AcTuaAL
Meacal MAZIDANS CALDS AS PRoor Aro Evyldende In PlAnrisg 5
Defense in Ernzer Te Zor1 Cases oR Me Zors Case Ar Scaekeicaws
PREOKE TO THE PLAWITE, A PNELOKE DeSicaen AIO EXEWDO BY
THE DEFENDANTS.

QD) BEAU THe DCM T POLICE AND PRSKCUTOTS KR WOicATED Feom
The Time of THC rast FAIO euch THe Fidsr TRAC, Tas Bem
CONCLUDED ON OCTOOUL 2.2014, THAT PLASTER Meaicac MAR KLARA
CARDS. WME IN Pie PoSesSOn oF THE DefesDaANTs Feom He Tine oF THE
Reios “THe Alawate Qylo NOT ASK THe Detevowss fer The Mme Caw
Wither Twa OFF Ae DeVESDNTS AP fice THom 40 Destmoy oc
Creuse Diese GE TMG ONDEACE Aso forever Concemuinn THe heer

Ao ConceAunenr 2 THIS wapottewt GeurAreay Eyvoncé Fram ot
THe Pawnee Arvo THE Mo@yqp Secme A Guiery Yecaers

GF On PNR ANORLA LACAN Ste Wtio THE Reru2u OF DANeLE fuse

NMP Gatos Fito Te PROSCUIRES GFAICE Teom THe DEfEvO ATS jn THIS
Remon AS An Apa WleNTWe WEEEKN do We Plawnre To Aya
His Wwaguesr IN THe Cayie Asset foueauce ACTIONS jwITIARO By THe

DeHaows A AwbT RA wie Vist Ano OAwetie Asus Proreert
SON By The OOCesOanTs In THE Tho EDs.

GS) The PiweN OL ORACLE Ausnud Mme cazas (y ZF WW Buce Bndnce
Bras Peavts Tar Méeowac Msc HAA Carss WERE SEN fRop, THO
PAW ATES Hom’ By Ri Defevoanss in THE RAS.

GD Ar Pawrite’s TRIAL IN OCR 2018, THs Poof Ano vines, STREN By TH

— DEFEDIWTS CALO NOT Be GueUd INT GOCE Arp PMS TDd 70 THe Suey,
EViDeyt® Powis Tar He PaTICe Was Licenses By The Saiz OF ME CAN
INTHE MODICAL US6 OF MYURUANA Aid AstHtetrten qu AcuRe, Process, CLE,
MOWUFACINze , Exmeacr, USE) INTEWML4 55689, DELIVEr , TRS UOT As
“TRansreaTem.éns GF MAZituANA LAWFUL, Uno. Sirme Law Aim The AReiwiuoce
Fiian AR26s7 AND PdodecdTION ,

& SieALMA THE PLANTERS Manica Marupuaa Uceuse CAR ALS Sein Te Détear
The ENTeAPMET BY Esietgu Ooci@ine | THIS ALLO Me Défenomirs BR MoRc te

THE PAWTIEE GUTSME THE Meader MR HUANS fcr AS IF IT PAN Gust Aso

Usise Mepidan’s Deva Line Mie WoT Mpa joew liqisignie’ CoDifid? tn ThE

PUBLIC Heim Cone Of 19718 BY AWINS SutceSsruiud SrriPee Ano RoGed

The PlrnTce GE The Pikcilovs EStawasrid iw Me ACT far

FLAS PRRTICIPANTS,

6 DEREWRANTS WOZERD COUCEINVAHY, Cootzailwen 41 Wemoutuy fo Dee)
PLANTICE OF HIS (aSTITUT Othe Riculr to Piesae ts A Deters: Ip A COuer, mer
Cool Gé Lad.

 

Pere lo ot A

 

 
Case 2:19-cv-11289-LJM-PTM ECF No.1 filed 05/03/19 PagelD.7 Page 7 of 11

63, Te Piaisriee Was Peis Te Prevetr gt Se SS- 6S Rice”
CKO AsSeruer Ou Rawnte’s Hime TWO He TREET OF Plantes
PRoPERTH

GB We Pansies was Also Pauucss 1 Suegesr, INSSr O@ Grane PEwoAur
Raiowh PiLice Te Folios Avo Oey THe Laws Are consntunaw 6€

GA) AS A Cisuct OF THe MKantucr ANS MALEIeSARce fete Borore Desc evs6o,

Flannie LHS denies b Ewlyae Wejntyl phages Anes UNfane2 THUY,
Hynmiviation, Encnovt Dsracss, Hid fre SFG, Connie Fai
SUFFOUNG, [Nea Bxtpeeses (ttwling, Léeate tees, Lass of bvcame
Ano WAs OTHEse Doma . HawiiFé iS A450 bitysCAte, WPA AS 4
Ditesr Résyur ot-THe Cowotsz OFTHE Of NCQNTS Alien Heel:

6) Cy |RroenAnos Ane Beet, THe Aftuc%es Te WHICH THE PRG Us
SUR 4ecre> WAS ConSiGrAT TH AN INSTITUNOMALIZED Pence Gt The
Feuer PONCE PMO PRESCNTLS Oop SuPQviNURS WHICH twits KN TO
Aro Rama By THE DefewcANTS . Pt No TUNG WAS ARM Effect: ACTOS

THe PREvew 1 Deen days -FRIm CONT MLEINS “To Encace HN SucH
MisconoucT Ano LAplless Manet,

GOON Ics BAD Barer, Defeveanrs Ap Pigg NOTE OF ThE MSY
ConSTTuTIUwL LATIONS, Ctimimar Vicratiow> fo Orie. ViGdOuS ABE SES
BOT WO NG Se GW Comer O@ TUAW Anawst THOM, Corzecr THOR
NSES CE AUTHORITY O@ TR CESOURADE THAR UNLAWFUL USE CF THER
Avipouiry, THe Fauute qe PRoe TRIN DEFENOANTS INCivOCe THe Finuuee
Livta Proeca MANO EAWCAL APOOCATION |
Om INECMATIGI Pao Bian ree Defenorurs AVTHOUTO  WOLCATED, |WSTRLCTED
BNO INSTUTETIONAUITED PRacnces, AMO RATIEIGS THE Miscauducr, PALE SAME , CeUEL
AD UsusuIL Qunisdndar Has DeAiceo oy.

(S78) fon Ne Tu PRP TRANS, OIC PUNE, CéStruct, Are CorTrmer reicsies

INCLUDING, DEfcuRANTS MARLO AND Yor wy GE Unmen Yeti, Keood
To BE Entecey UMsccauwmynce Fon Thee Action .

(S7b} Frise bes FAKE AOEQuATE PRecAVNONS (o THe Higa / PamoTiew ;
Aw Ve Ton GF POLICE AND PRODséecUTUR Patsonece , WON
Sriemcaiy Ber Nor Lim Jb COPRUD | ResHee, Garza , SHyanet
(Pre Cusine UNLESS a UNLESS THe Hhaws, Pramorion Ay
REKNTION OF RCE FIND Proc ret DEfGNOmaTS NOME D Hew
HAS (cen DEKOYO To ACHIEVE FHS Exact AQUTIES AND
ReMeve MES SANG ResuiTsS BY PES ele [nieur, WweaPociNd
THE Joaewt Chiccss to TARGET Ans CESTREY PeotLe Screctier-f-

(Ete | Fest Ne Te fotwarg 1 UNOS AyTRITIES THE Cia Ao Euinerce

Peng 2 of

 

 

 

 
Case 2:19-cv-11289-LJM-PTM ECF No.1 filed 05/03/19 PagelD.8 Page 8 of 11

Gf CRwiwet fers ot The Defewannrd Nenem Herc.

ae {sia Fre TO ESPRUASH OF Ms TAI OC TG ASSuQe THe GaTes
FUMTdN ot A Bora yidg Pwo Madu Fur Deeparmaentay Sw sewS
Pom DGAUSL WIT CowpLaTs ANNO GimevAnces GE fice An PaSe-
_. CARS MiScGNALET, MALTEg Aude. ANd Tens Réerwenes Ber
INSTEAD RESRINOMK WITH SLece OM EMUATION at AUIG@NATIELYy
LTH Dune ATIC. Ptr Ano CCE oe Deans CArccuArs tt Wiqgeas
Uc. ‘ ae. : < 7 : ag ae .
he wee “ at Cownycs ALSO COMSTHILTES GReSsS Lucene As f@o
GS) AS A CONSRUENCE OE THE ABU OF AUTHORITY AgHede IN
COE, PheLtidss Abuse OF Sraré Posi ANO AVikdand UW te
CoLar OF LAW, Gass Veeicevce A» Fue Deu Herew,

Rawrned Ws Susp me Danes Pico Rea.

FEDERAL Cause OF fiction
63) THe ALLéecariows Sér forth wo Pac orerds OD theovan G2) Me

Tycereoiares Hitenyg Bx Remerence,

(D We Hear feos CSET Actions Avo GM SSions Excrced W Unde
Cour Ck Sravé Aurhotity BH The Déferdants, fuciudwa THE DEFEVOALT
OGINTT FP DEFELOAGT MSP CO® As PEDIWNS, SUB AS PUASON S, KexQuarsie
Exelrnse OC MER PurmoZaAnos, COUN ATION), DIRECTION ang Came cnted

THREGE Joa The Acts GF ITS AceuTs, Deraves Te Prawmrt GF RiGHrS
Yeu to thy G1 THe COwsriw ties O€ THe Unto STATES, [ncworua BT
Gt LimttO [O, His Fas Anevawnést fuels 1 Petits THe Cities fa THe
FRLRUS GE CULAR Srigpom OL Seurces Axo GRUIIAS, His fosen Anevinive
Ritu we (Se Fee Fag UNL Fur SERRE AND SaTureE CE Hs Moteart do ARN.
His StH AMEN Kurirs jo A fae TAL, Fier AMevomevr Kiefer 7) QE-

RSS Owe Ride br JO FuigeNE iFEVSE, G tec Ten Uw0éir rhe LAY
hanna Pap HS Etury Aimee Fine ve fie Fan Caves Awe
UNUSUAL PUwisrimey 7. EXC.

(Lee THe furs Ayo Qwoer Han Weoe ALCEGD Consritute forse AtezesT
AND IMP UAMeuT, ASSAULT AND BATE, Heme LUVASION , [AREA MALicicy 5
POSE UTION, fisuse Of PUKESS, PRemty F901) TORT, ONSARACZ TORT, NEUEN ,
QPOs NE UCEULE AND FRAUS Unoer TH Laws OF THe Srte GE MicHieAy-
Tsui Srey Dsrect Cour 4s Quuiaevr Gheoicnon fo Hea.
Awd AdsoMcare THe. Cumns,

Lunerefore. TAwnte TWeorore I, Visnec , Demavos THe
Foose Beer Nort) MO SHER A uss Ail DEFGMOANITS

Pace SB of A
 

Case 2:19-cv-11289-LJM-PTM ECF No.1 filed 05/03/19 PagelD.9 Page 9of11

h.) WMDare DeciATon AND [NJuCTIVe Pec wiTH
IMMeDare “Release Hor State PRSOn, Vacarion oF
SNRAICE WIT GxeuNemenie Poo IMMaare Ano Pte
TRANS CoAM o HOME .

BT, Costs t+ Depense LARe pm Ofesse5 Jo OA
(ne AMdwT OF Biss Wao MANS PHaBLE |Wyeoae4,

CY COMRssoty PAYAGES yo THe Amour OF $3} ,c00, 000.7

D) PovAtrwe Dantues in He Amar OF 431,060, C00.”

E) ITED Dawes As Rewar Dawes OF F3I,600,000.~

K) Ax PO AK FuemUR Renee Deemer fperePeiar Awa dust
By TWAS: Vewoasnie Cover,

GQ) ORO DEFEVOWTS TO OiSconTWve Arc Wassmevie o€
Plawnsé Ano Pian ec$ famicsy,

Restcr KY Svonrto,

  

4-as-iy 4as-i4
OVE Feo roa Woven #SZESAS
FERAi 4 CORZen Tigre Fraciu rm
(TO EAs7 fates Keno
Berson Micmac) $4 201

T fuewer DECMe Unnw RENALTt OF Pera FHar tHe

 

Pes IN THe Pusod MALLING Susam ON Agee 26. 204

DAT. Theme 4, ViswiueFstu sey

 

rue 4 ot A

 

 
  

 

PICA LALSS QLOGIC T DCW D> To Oe eee ate (7a
Varner Ceyag COTA QRASTL Yeexnury Er
TI EAST Parkate COAD

erties ere
SAXSG0, My LEAP OK Yesyie A

 

 

eS ‘ in?! $ 001 7

dere tr oOC03612554PR 29 2c

 

 

idatla (rs

qe t

Vamnto Sree. Discerct Cover

NS CesT OFAACE BALOWe
\000 Ueysawaton Aue.
BY Cory, Mice’. 45708

ECE! ey
MAY 02 2059 | | ECEIVE

U.S. DISTRICT COURT
BAY CITY, MICHIGAN MAY = 3 2019

CLERK'S OFFICE
U.S. DISTRICT COURT

Case 2:19-cv-11289-LJM-PTM ECF No. 1° filed 05/03/19 PagelD.10 Page 10

 

 
 

Case 2:19-cv-11289-LJM-PTM ECF No.1 filed 05/03/19 PagelD.11 Page 11 of 11 Ie
CIVIL COVER SHEET FOR PRISONER CASES

 

 

 

 

 

 

 

 

 

Case No. _19-11289 Judge: _Laurie J. Michelson Magistrate Judge: _ Patricia T. Morris
Name of 1™ Listed Plaintiff/Petitioner: Name of 1" Listed Defendant/Respondent:
Theodore J. Visner Barry Gatza, et. al
Inmate Number: 562348 Additional Information:
Ptaintiff/Petitioner’s Attorney and Address Information: OM-no copies
Correctional Facility:
Pamail Correctional Facility
1780 E. Parnall
Jackson, MI 49201
JACKSON COUNTY
BASIS OF JURISDICTION ORIGIN

C 2 U.S. Government Defendant
& 3 Federal Question

NATURE OF SUIT
f° 530 Habeas Corpus
540 Mandamus
& 550 Civil Rights
tf 555 Prison Conditions

& 1 Original Proceeding
C 5 Transferred from Another District Court
LC. Other:

FEE STATUS
FE IFP in Forma Pauperis
{- PD Paid

 

PURSUANT TO LOCAL RULE 83.11

1. !s this a case that has been previously dismissed?

 

 

~ Yes ix No
> If yes, give the following information:
Court:
Case No:
Judge:

 

2. Other than stated above, are there any pending or previously discontinued or dismissed companion cases in this or any
other court, including state court? (Companion cases are matters in which it appears substantially similar evidence will
be offered or the same or related parties are present and the cases arise out of the same transaction or occurrence.)

 

 

T Yes ™ No
> If yes, give the following information:
Court:
Case No:
Judge:

 

MIED (Rev. 07/06) Civil Cover Sheet for Prisoner Cases
